On Petition foe a Reheaeing.
Zollars, J. —
We can not treat the refusal of the court below to grant a change of venue from the county as a harmless error. If we might so treat it in this case, simply because a trial by jury can not be demanded as a matter of right, then we might treat as a harmless error such a refusal in all other cases where a trial by jury can not be demanded as a matter of right. To so hold would be, to that extent, to overthrow the statute giving the right of a change of venue from the county. If that statute is an unwise one, resort must be had to the Legislature for its repeal, amendment or modification. When a statute is constitutional, this court can not question its propriety.
Appellant’s legal rights, as given by the statute, were violated by the overruling of his motion to change the venue from the county. There is nothing in the record before us to show that this did not affect his substantial rights.
Upon the question of the duty of appellate courts, when a former decision is found to have been erroneous, we content ourselves with a citation of the cases of Hibbits v. Jack, *21297 Ind. 570 (49 Am. R. 478), Hines v. Driver, 89 Ind. 339, and Paul v. Davis, 100 Ind. 422.
Filed March 27, 1886.
Petition for a rehearing overruled.